SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 13D (Rule 13d-101) Under the Securities Exchange Act of 1934 (Amendment No. 16) Leucadia National Corporation (Name of Issuer) Common Shares, $1 par value 527288 5 10 4 (Title of class of securities) (CUSIP number) Andrea A. Bernstein, Esq. Weil, Gotshal & Manges LLP 767 Fifth Avenue New York, NY10153 (212) 310-8000 (Name, address and telephone number of person authorized to receive notices and communications) April 12, 2010 (Date of event which requires filing of this statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box¨. Note:Schedules filed in paper format shall include a signed original and five copies of the Schedule, including all exhibits. (Continued on following pages) (Page 1 of 7 pages) CUSP No.527288 5 10 4 13D 1 NAME OF REPORTING PERSON: Ian M. Cumming 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) x (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS: N/A 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e): ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION: United States NUMBER OF SHARES 7 SOLE VOTING POWER: 23,893,557* BENEFICIALLY OWNED BY 8 SHARED VOTING POWER: 216,000 EACH REPORTING 9 SOLE DISPOSITIVE POWER: 23,893,557* PERSON WITH 10 SHARED DISPOSITIVE POWER: 216,000 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY REPORTING PERSON: 24,109,557* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES: See Item 5. x 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11):9.8%* 14 TYPE OF REPORTING PERSON: IN * Includes 2,000,000 shares of Common Stock issuable upon exercise of warrants exercisable within 60 days. 2 CUSIP No.527 13D 1 NAME OF REPORTING PERSON: Joseph S. Steinberg 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) x (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS: N/A 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e): ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION: United States NUMBER OF SHARES 7 SOLE VOTING POWER: 26,428,351* BENEFICIALLY OWNED BY 8 SHARED VOTING POWER: 139,200 EACH REPORTING 9 SOLE DISPOSITIVE POWER: 26,428,351* PERSON WITH 10 SHARED DISPOSITIVE POWER: 139,200 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY REPORTING PERSON: 26,567,551* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES: See Item 5. x 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): 10.8%* 14 TYPE OF REPORTING PERSON: IN * Includes 2,000,000 shares of Common Stock issuable upon exercise of warrants exercisable within 60 days. 3 This Statement constitutes Amendment No. 16 to the Statement on Schedule 13D, as previously amended (the “Schedule 13D”), filed with the Securities and Exchange Commission, by Ian M. Cumming and Joseph S. Steinberg with respect to the Common Shares, par value $1 per share (the “Common Shares”), of Leucadia National Corporation (the “Company”). Unless otherwise indicated, all capitalized terms used herein shall have the meaning ascribed to them in the Schedule 13D. Item 4.Purpose of Transaction. Item 4 is hereby amended by adding the following at the end thereof: The third paragraph of Item 5(a)-(b) hereof is incorporated herein by reference. Item 5.Interest in Securities of the Issuer. Item 5 of the Schedule 13D is hereby amended and restated in its entirety, with effect from the date of this Amendment, as follows: (a)-(b) As of April 12, 2010, Ian M. Cumming and Joseph S. Steinberg beneficially owned the following Common Shares: Ian M.
